The appellant was tried and convicted in the municipal court of Marion county upon a charge of being unlawfully possessed of intoxicating liquor. He appealed to the Marion Criminal Court where, upon trial, he was again convicted, and from which conviction this appeal is prosecuted. The questions presented arise upon the action of the court in overruling the motion for a new trial, and all of these questions are involved in the action of the trial court in overruling the motion of the appellant to suppress certain testimony. If the court did not err in this matter, the conviction is supported by an abundance of competent evidence, and this cause should be affirmed.
Upon the hearing of the motion to suppress, one of the officers, a federal prohibition agent, testified: That he had been watching the appellant for about three-quarters of an hour; that, at and just before the arrest was made, a policeman of the city of Indianapolis was with him; that, prior to arresting the appellant, he asked the *Page 110 
appellant what he had in his pockets and that the appellant, in reply to said question, answered "whisky"; that, after he had made said answer, the appellant was placed under arrest, was then searched and liquor found on his person.
It thus appears that, prior to his arrest, the appellant told — admitted — to the officers that he was then and there violating the law by having intoxicating liquor — whisky — on his person. While it may be said that, up to that time, the said officers had no authority to arrest the appellant, yet, when he admitted to them that he was then and there violating the law in their presence, they did, upon such admission being made, have authority to make the arrest, and, after the arrest, the search, the date being May 3, 1926.
The record discloses that the officers found upon the person of the appellant at that time eleven half pints of whisky.
We find no error. Affirmed.